Name: Commission Regulation (EEC) No 2836/79 of 14 December 1979 amending Regulation (EEC) No 1054/78 following the fixing of new rates of exchange to be applied in agriculture for Italy and the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 12. 79 No L 320/59Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2836/79 of 14 December 1979 amending Regulation (EEC) No 1054/78 following the fixing of new rates of exchange to be applied in agriculture for Italy and the United Kingdom 2. The provisions of the last subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 1134/68 shall apply only to advance fixings and to certificates or titles attesting thereto issued within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 ( ») :  before 22 June 1979 as regards the representa ­ tive rates referred to in Article 2a (7) of Regula ­ tion (EEC) No 878/77, in the version intro ­ duced by Regulation (EEC) No 1265/79 , for the products and the Member States concerned and as from the dates therein stated,  before 1 October 1979 as regards the represen ­ tative rates referred to in Article 2a (3) to (5), (6) and the first subparagraph of (8) of Regulation (EEC) No 878/77 in the version introduced by Regulation (EEC) No 2139/79 (2) for the products and the Member States concerned and as from the dates therein stated,  before 30 November 1979 as regards the repre ­ sentative rate of the Danish kroner referred to in the last subparagraph of Article 2a (8) of Regulation (EEC) No 878/77 in the version introduced by Regulation (EEC) No 2722/79 (3 ) for the products concerned as from the dates therein stated,  before 12 December 1979 as regards the repre ­ sentative rates for the Italian lira and the pound sterling referred to in Article 2a (4) and (5) of Regulation (EEC) No 878/77 in the version introduced by Regulation (EEC) No 2835/79 for the products concerned as from the dates therein stated . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture ( ! ), as last amended by Regula ­ tion (EEC) No 2835/79 (2), and in particular Article 5 thereof, Whereas Article 2 (2) of Commission Regulation (EEC) No 1054/78 of 19 May 1978 laying down detailed rules for the application of Council Regula ­ tion (EEC) No 878/77 on the exchange rates to be applied in agriculture and replacing Regulation (EEC) No 937/77 (3), as last amended by Regulation (EEC) No 2722/79 (4), laid down that the provisions of the last subparagraph of Article 4 ( 1 ) of Council Regula ­ tion (EEC) No 1134/68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to the value of the unit of account used for the common agricultural policy (5 ), shall apply, as regards the Italian lira and the pound sterling, only where alterations to the repre ­ sentative rates are concerned which occurred up to 16 December 1979 ; Whereas Article 2a of Regulation (EEC) No 878/77 was amended by Regulation (EEC) No 2835/79 in order to take account of the fixing of the new repre ­ sentative rates for the Italian lira and the pound sterling, to take effect on 17 December 1979 ; whereas it is appropriate, therefore, to supplement Regulation (EEC) No 1054/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinion all the relevant management committees, (!) OJ No L 25, 31 . 1 . 1975, p. 10 . (2) OJ No L 246, 29 . 9 . 1979, p. 76 . (J ) OJ No L 309, 5 . 12 . 1979, p. 9 .' HAS ADOPTED THIS REGULATION : Article 2 Article 1 In Article 2 of Regulation (EEC) No 1054/78 , para ­ graph 2 is replaced by the following paragraphs : Article 3 (3) of Regulation (EEC) No 1054/78 is amended to read as follows : ' 3 . With regard to the purchase prices and the other amounts referred to in paragraph 1 , the representative rates referred to in Article 2a of Regulation (EEC) No 878/77 : ( ») OJ No L 106, 29. 4 . 1977, p. 27 . (2) See page 58 of this Official Journal . (3) OJ No L 134, 22 . 5 . 1978 , p. 40 . (4) OJ No L 309, 5 . 12. 1979 , p. 9 . (5 ) OJ No L 188 , 1 . 8 . 1968, p. 1 . No L 320/60 Official Journal of the European Communities 15. 12. 79 Article 3  in the first indent of paragraph 3 (b), the first indent of paragraph 4 (b) and the first indent of paragraph 5 shall apply with effect from 1 September 1979,  in the fourth indent of paragraph 3 (c), the fifth indent of paragraph 4 (c) and the first indent of the last subparagraph of paragraph 5 shall apply with effect from 1 September 1980.' This Regulation shall enter into force on 17 December 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 December 1979 . For the Commission Finn GUNDELACH Vice-President